Citation Nr: 0833351	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO. 00-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to March 30, 1996 for 
the assignment of a total rating due to individual 
unemployability caused by service-connected disability 
(TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to April 
1975.

In April 1997, the RO raised the veteran's rating for his 
service-connected post-operative disc herniation L5-S1 
(formerly rated as chronic lumbosacral strain) from 10 
percent to 60 percent. The RO also granted service connection 
for left knee disability and assigned a 10 percent disability 
rating. In September 1997, the RO assigned January 28, 1991 
as the effective date of both ratings.

In addition to his low back and left knee disabilities, the 
veteran had been granted service connection for 
chondromalacia of the right patella. A 10 percent disability 
rating had been in effect for that disorder since May 1, 
1975.  

By virtue of the RO's September 1997 rating action, the 
veteran was assigned a combined schedular rating of 70 
percent, effective January 28, 1991. That action triggered 
consideration of the possible assignment of a TDIU. 38 C.F.R. 
§ 4.16. However, the RO denied entitlement to a TDIU. The 
veteran filed a timely notice of disagreement with the denial 
of a TDIU.

In July 1999, the RO granted entitlement to service 
connection for post-traumatic arthritis of the cervical spine 
and assigned a 20 percent disability evaluation, effective 
January 28, 1991. The RO then granted the veteran's claim of 
entitlement to a TDIU, effective August 14, 1996. The veteran 
disagreed with the effective date of the TDIU and perfected 
an appeal to the Board of Veterans' Appeals (Board). 

In August 2001, the Board granted an effective date of May 
17, 1996, for the assignment of a TDIU. The veteran disagreed 
with that effective date and appealed to the United States 
Court of Appeals for Veterans Claims (Court). 
In March 2003, pursuant to a joint motion by the veteran and 
VA, the Court vacated the Board's August 2001 decision and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.

In October 2003, the Board remanded the case to the RO for 
further development. 

In December 2004, following the requested development, the RO 
granted an effective date of March 30, 1996, for the 
assignment of a TDIU. However, because that action did not 
represent a full grant of the benefits sought, the case was 
returned to the Board for further appellate consideration.

In June 2005, the Board confirmed and continued March 30, 
1996, as the effective date for the assignment of the 
veteran's TDIU. The case was then returned to the Court.

In November 2007, the Court set aside the Board's June 2005 
decision and again remanded the case to the Board for 
readjudication.

In August 2008, the veteran had a video conference with the 
Veterans Law Judge whose name appears at the end of this 
decision. A transcript of that hearing has been associated 
with the claims folder.


FINDINGS OF FACT

1. From January 28, 1991 through June 17, 1996, the veteran 
had a combined rating of 70 percent for the following service 
connected disabilities: post-operative disc herniation at L5-
S1, evaluated as 60 percent disabling; post-traumatic 
arthritis of the cervical spine, evaluated as 20 percent 
disabling; left knee disability, evaluated as 10 percent 
disabling; and chondromalacia of the right patella, evaluated 
as 10 percent disabling.

2. From January 28, 1991, through March 29, 1996, the 
veteran's service-connected disorders did not preclude him 
from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

Prior to March 30, 1996, the criteria for TDIU were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to TDIU. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In August 2004, the RO notified the veteran of the evidence 
necessary to support his claim of entitlement to an effective 
date prior to May 17, 1996 for the assignment of a TDIU. The 
RO informed the veteran that the evidence had to show that 
his service-connected disabilities were sufficient, without 
regard to other factors, to prevent him from performing the 
physical and/or mental tasks required to get or keep 
substantially gainful employment. 38 U.S.C.A. § 5103(a). The 
RO noted that, generally, the veteran had to meet certain 
disability percentage ratings specified in 38 C.F.R. § 4.16. 
However, the RO informed the veteran that he could also show 
the need for an extra-schedular evaluation based on 
exceptional circumstances. 38 C.F.R. § 3.321.

The RO set forth examples of the types of medical and lay 
evidence that the veteran could submit (or ask VA to obtain) 
in support of his claim, e.g., medical records from VA and 
private health care providers; relevant records from any 
Federal agency, such as the Social Security Administration; 
and statements from current or former employers. 

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claim of entitlement to TDIU. Mayfield v. 
Nicholson , 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. Such evidence includes the 
veteran's contentions; VA treatment records; reports of 
multiple VA examinations; Social Security records; and 
multiple reports from private health care providers and 
rehabilitation experts, such as C. E. B., M.Ed. VA has 
considered all of that evidence, and has adjudicated that 
claim on many occasions. The veteran has appealed those 
decisions to the Court and has since had an opportunity to 
testify at a hearing before the undersigned Veterans Law 
Judge. The veteran has not identified any outstanding 
evidence which could be used to support his claim of 
entitlement to an effective date prior to March 30, 1996 for 
the assignment of a TDIU. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claim of entitlement to 
a TDIU. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (development that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran is to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 

Applicable Law and Regulations

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability due to 
service-connected disability. When the veteran's schedular 
rating is less than total (for a single disability or 
combination of disabilities), a total rating may nonetheless 
be assigned provided that if there is only one service-
connected disability, this disability shall be rated at 60 
percent or more. When there are two or more disabilities, at 
least one disability must be ratable at 40 percent or more, 
and any additional disabilities must result in a combined 
rating of 70 percent or more, and the disabled person must be 
unable to secure or follow a substantially gainful 
occupation. 38 C.F.R. § 4.16(a). 

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. 38 C.F.R. § 4.18. The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment. The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The existence or degree of nonservice-connected disabilities 
or previous unemployability status is disregarded where the 
foregoing percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable. Marginal employment shall not be considered 
substantially gainful employment. For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. In all claims, consideration is given to 
the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. 

Disability ratings are not job specific. They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. 

Generally, the effective date of an award of increased 
compensation for service-connected disability, such as a 
TDIU, shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2006).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004). See Servello v. Derwinski, 3 Vet. App. 196 
(1992). 

The Evidence

VA outpatient records, dated from January 1990 through March 
1996 show that the veteran was followed by the Orthopedic and 
Rehabilitative Medicine services, for his various service-
connected disabilities. He reported periodic exacerbations of 
pain and spasms, primarily associated with his service-
connected back disability and that it limited his ability to 
lift, stand, sit, or walk. 

On January 28, 1991, RO received the veteran's claim of 
entitlement to service connection for increased ratings for 
his multiple service-connected disabilities. As noted above, 
the RO granted the veteran a combined 70 combined evaluation 
including a 60 percent rating for his service-connected post-
operative disc herniation at L5-S1. The combined rating 
became effective January 28, 1991 and remained in effect 
until March 29, 1996. Effective March 30, 1996, the veteran 
was found to be unemployable as a result of those disorders 
and was granted a TDIU. 

From January 1992 through July 1995, the veteran was turned 
down for various employment opportunities but was turned 
down. 

Following a September 1992 consultation with the VA 
Rehabilitation service, the veteran was felt to be a 
questionable candidate. The examiner noted that achievement 
of the veteran's goals with respect to low back pain was 
based on his compliance. 

In June 1993, during an evaluation by Watertown Physical 
Therapy Associates, the veteran did not feel he would work 
again. Although the examiner's assessment of the veteran's 
low back and leg pain was inconclusive, he felt that the 
veteran would benefit from a multidisciplinary approach, 
including physical and occupational therapy, psychologic 
consultations, and vocational rehabilitation. 

On July 27, 1993, during an interview with the VA Vocational 
Rehabilitation service, the veteran reported that he was not 
sure what kind of work he could perform. He stated that he 
could not sit, stand, or walk for very long without resting 
and that he require medication which caused drowsiness. 
Therefore, the interviewer stated that the veteran may not be 
a feasible candidate for VA vocational services. However, a 
subsequent objective assessment by the VA Rehabilitative 
Medicine service concluded that the veteran could perform 
light duty and could lift at least 50 pounds. At that time, 
the veteran reported that he was dependent on his parents for 
his living needs. He stated that in 1988, he had resigned 
from his longtime job as a warehouseman on a military base. 
He reported that his resignation was prompted by his feeling 
that he was never going to be promoted.

From April to September 1994, the veteran was employed as a 
supply clerk for a government contractor, United Nuclear 
Chemical/Lear Siegler. He stated that he was proficient on 
six different types of computer systems and that he was 
responsible for maintaining a million dollar inventory of 
parts and supplies to assure compliance with a 26 million 
dollar Army contract. His wage was reportedly $9.50 an hour. 
He reported that he was laid off but that he had problems 
climbing, lifting, standing, walking, and sitting due to 
back, neck, and knee problems.

In a disability report for the Social Security 
Administration, dated in May 1995, the veteran reported that 
as of 1991 he had had to change jobs because he could only do 
light work. It was indicated that he had difficulty walking 
but no difficulty reading, writing, answering, hearing, 
sitting, understanding, using his hands, breathing, or 
seeing. The following month, he noted that in his last job, 
he had not required job duties different from those of other 
workers with the same job title, such as shorter hours, a 
different pay scale, fewer or easier duties, extra help, 
lower production, lower quality, or more frequent absences.

From May to June 1995, the veteran worked for one week for 
Nationwide Cleaning. He was working 4 hours a day but quit 
because he said he could not do the work.

In July 1995, following a Disability Determination 
Examination, K. F., D.O. concluded that the veteran should be 
able to find a job that does not require a lot of lifting, 
stooping, or bending.

In July 1995, the Social Security Administration granted the 
veteran disability benefits due primarily to obesity and 
secorndarily to osteoarthrosis and allied disorders. The 
Social Security Administration found that the veteran's 
disability had begun September 22, 1994.

Evidence from the Social Security Administration and a resume 
submitted by the veteran shows that from November 1976 
through April 1988, he worked for the Department of the Army 
as a warehouseman specializing in the handling of hazardous 
materials. He reported extensive education in the handling, 
transportation and control of hazardous materials and supply 
systems. On his resume, he reported that he directly 
supervised 20 to 25 employees. However, on his Social 
Security application he denied having had supervisory 
responsibility. He noted that in previous jobs he had used 
machines, tools, and equipment; technical knowledge or 
skills; and did writing, completed reports, or performed 
similar duties. He also noted that he developed and 
implemented aircraft load configurations, a hazardous cargo 
checklist, inspection procedures, material safety data 
sheets, and certification systems for wartime strategic 
deployments of a division-sized unit. He reported that his 
wages were $9.05 an hour. He stated that he resigned from his 
job but that he had problems climbing, lifting, standing, 
walking, and sitting due to back, neck, and knee problems.

From April 1988 through April 1994, the veteran was self-
employed as a handyman, cabinet maker, and carpenter doing 
interior design and renovations, including complete kitchen 
and bathroom cabinet construction. He reported that his 
income was $10.00 an hour. The Social Security Administration 
reported his taxed Social Security earnings for the following 
years (the poverty threshold according to the United States 
Census Bureau is in parentheses): 1988 -- $0.00, however, he 
had taxed Medicare earnings of $5926.00 ($6155.00); 1989 -- 
$0.00 ($6451.00); 1990 -- $0.00 ($6800.00); 1991 -- $0.00 
($7086.00); 1992 -- $1018.00 ($7299.00); 1993 -- $0.00 
($7518.00); 1994 -- $9309.00 ($7710.00); 1995 -- $9638.00 
($7929.00); and 1996 --$4931.00 ($8163.00). 

In August 1995, D. T. R., M.D., noted that the veteran was 
working at a military facility repairing helicopters. The 
veteran stated that was a good job for him, because he could 
avoid heavy lifting and give greater protection to his back. 
Dr. R. stated that the veteran had a fair amount of 
disability due to his medical problems and that he was under 
subjective limitations of not lifting more than five pound or 
standing for more than 10 or 15 minutes at a time. Dr. R. 
thought that such limitations were reasonable at that point.

In January 1996, B. J. E., M.D., reported that the veteran 
was receiving ongoing care from VA for severe osteoarthritis 
of the spine, including the cervical region. Dr. E. stated 
that the veteran should not be on his feet for more than 1/2 
hour and should not lift more than 10 pounds. 

In February 1996, following a functional evaluation, Dr. E. 
acknowledged that the veteran could not squat, crawl, or 
climb and that he retained only ten percent of his ability to 
bend, and 20 percent of his ability to reach. Nevertheless, 
Dr. E. found that the veteran could perform repetitive action 
involving simple grasping; pushing and pulling of arm 
controls, and fine manipulation. Dr. E. further noted that 
that during an 8 hour workday, the veteran could sit for the 
full time and that he could stand or walk for three hours. 
Dr. E. stated that for up to 25 percent of an 8 hours work 
day, the veteran could occasionally lift and carry up to ten 
pounds. Finally, Dr. E. reported that the veteran had no 
restrictions of activities involving unprotected heights; 
being around moving machinery; exposure to marked changes in 
temperature and humidity; driving automotive equipment; 
and/or being exposed to dust, fumes, or gases.

In a TDIU application (VA Form 21-8940), dated in April 1997, 
reported that his service-connected disabilities had affected 
his full-time employment in January 1991 and that he had 
become too disabled to work on March 29, 1996. He stated that 
he had worked full time for Lear Siegler on two occasions. 
From April 8, 1994 through September 27,1994, he had been a 
supply clerk making $1536.00 a month. During that time, he 
had reportedly missed two weeks of work. From August 4, 1995 
through March 29, 1996, he had reportedly been a warehouse 
helper, making $1650.00 a month. During that time, he had 
reportedly missed three weeks of work. He stated that he had 
left his employment due to disability but did not expect to 
receive disability retirement benefits 

In June 1997 (VA Form 21-4138), the veteran reported that he 
had last been employed in a salaried position on March 29, 
1996 and that he could no longer work due to service-
connected disability. 

In a September 1998 retrospective, the veteran's then-
representative reported that on February 2, 1996 following a 
January 1996 letter from the veteran's doctor, D. T. R., 
M.D., the veteran had been placed on a medical leave of 
absence from UNC/Lear Siegler. On February 28, 1996, the 
veteran's position was downgraded from helper to file clerk 
due to medical limitations. Effective April 4, 1996, Dr. R. 
placed the veteran on another medical leave of absence due to 
his back condition. 

In July 2003, C. E., M.Ed., a Vocational Specialist found 
that since January 1991, the veteran had been totally unable 
to obtain or retain substantiallygainful employment, due, 
solely to his service-connected orthopedic disorders. 

On February 24, 2005, the veteran reported that his jobs as a 
supply clerk from April through September 1994 and as 
warehouse helper from August 1995 to March 1996 were sporadic 
in nature and had not constituted gainful employment.

Analysis

The veteran contends that the assigned effective date 
assigned for his TDIU should precede March 30, 1996. In this 
regard, he notes that the Social Security Administration 
found that his disability began prior to that date and that 
his 70 percent combined evaluation for his service-connected 
disabilities has been in effect since January 28, 1991. He 
maintains that such rating not only met the criteria for a 
TDIU under 38 C.F.R. § 4.16(a) but that his service-connected 
disabilities precluded him from securing and maintaining 
substantially gainful employment since that time. Therefore, 
he contends that he should have been eligible for a TDIU from 
January 28, 1991, through March 29, 1996. 

After reviewing the record, the Board finds that the 
schedular ratings for the veteran's service-connected 
disabilities met the criteria for a TDIU on January 28, 1991. 
However, the preponderance of the evidence shows that prior 
to March 30, 1996, he was not precluded from securing and 
maintaining substantially gainful employment due, solely, to 
his service-connected disabilities. Accordingly, the appeal 
is denied. In arriving at that conclusion, the Board must 
consider a number of factors. 

First, the Board notes that the preponderance of the 
competent evidence of record is negative for any findings 
that the veteran's employment prior to March 29, 1996 was 
terminated due to service-connected disability or that he was 
given special consideration due to service-connected 
disability. The veteran's Social Security records and a copy 
of his resume show that from April 1988 through April 1994, 
he was self-employed as a handyman, cabinet maker, and 
carpenter doing interior design and renovations, including 
complete kitchen and bathroom cabinet construction. They also 
show that from April through September 1994, he was employed 
by Lear-Siegler as a Supply Clerk. 

In July 2003, C. E., M.Ed., a Vocational Specialist stated 
that the veteran had been forced quit his job in 1994, after 
his back problems worsened. However, Mr. E. acknowledged that 
economic issues also contributed to the termination of the 
veteran's employment. Indeed, more contemporaneous evidence 
such as the veteran's May 1995 application for Social 
Security benefits show that he stopped working in 1994 
because he had been laid off. Moreover, in an April 1997 TDIU 
application (VA Form 21-8940), the veteran reported that less 
than one year later, he resumed full-time employment with 
Lear-Siegler as a warehouse helper. Under such circumstances, 
the preponderance of the evidence tends to support the 
conclusion that the veteran left his employment for reasons 
other than service-connected disability. 

Evidence from the Social Security Administration, such as 
that dated in June 1995, also shows that during his 
employment from April to September 1994, he had not required 
job duties different from those of other workers with the 
same job title. He denied that his service-connected 
disabilities had resulted in any special accommodations, such 
as shorter hours, a different pay scale, fewer or easier 
duties, extra help, lower production, lower quality, or more 
frequent absences. 

Because the preponderance of the competent evidence of record 
shows that prior to March 1996, the veteran was neither 
terminated nor accorded special consideration due to service-
connected disability, it does not support his claim of 
unemployability.

Nevertheless, the veteran maintains that from January 1991 
through March 1996, his service-connected disabilities 
precluded him from securing or retaining substantially 
gainful employment. He notes that during that time, he was 
followed by VA for the treatment of his service-connected 
disabilities and that they precluded or significantly limited 
his ability to lift, stand, sit, or walk. 

The veteran contends that his testimony is sufficient to show 
that he is unemployable because such a determination does not 
require specialized knowledge or training. Appellant's brief, 
dated in April 2006, at 25. While the veteran is free to 
report the symptoms, such as pain, fatigue, or weakness, 
associated with his various service-connected disabilities, 
the determination as to whether he is unemployable is a 
question of fact based on a review of the entire evidentiary 
record. Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one 
not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); cf. Colvin v. Derwinski, 1 
Vet. App. 171 (1991). Such a determination is subject to 
review by the Court under the "clearly erroneous" standard 
of review. 38 U.S.C.A. § 7261Ia)(4); Bowling v. Principi, 
15 Vet. App. 1, 6 (2001). 

The term 'substantially gainful occupation' is not defined by 
VA regulation; however, the Court has held that the term 
refers to, at a minimum, the ability to earn a living wage. 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). The Court 
has also held that a person is engaged in a substantially 
gainful occupation when that occupation provides an annual 
income that exceed the poverty threshold for one person. 
Faust v. West, 13 Vet. App. 342, 356 (2000). 

In support of his claim for TDIU, the veteran cites his 
receipt of Social Security Disability benefits and the 
findings of Mr. E. While certainly relevant to consideration 
of the TDIU issue, the receipt of Social Security disability 
benefits is not dispositive. VA is not bound by decisions of 
the Social Security Administration, as each agency has 
different standards for determining the award of benefits. 
See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 
The Board must make an independent determination based on the 
applicable regulations, the VA Secretary's instructions, and 
the precedent opinions of the chief legal officer of VA. 
38 U.S.C.A. § 7104(c) (West 2002). 

Although the veteran's Social Security benefits were granted 
for disability which began in September 1994, such disability 
was based primarily on his non-service connected obesity and 
secondarily on osteoarthrosis and allied disorders. Even if 
the osteoarthrosis was associated with the veteran's service-
connected disabilities, a grant of TDIU is based solely on 
the level of disability attributable to service-connected 
disabilities. Therefore, without more, the award of Social 
Security benefits on the basis of service-connected and non-
service connected disability is of limited probative value.

In July 2003, following a review of the veteran's claims 
file, Mr. B. found that since January 1991, the veteran had 
been unable to obtain or retain gainful employment due solely 
to his service-connected disabilities. Between January 1991 
and March 1996, the veteran had applied for and been denied 
various jobs. However, rather than being rejected on the 
basis of disability, he was turned down, generally, because 
there was another candidate who better met the particular 
employer's needs. In July 1993 and August 1995, respectively, 
the veteran underwent evaluations by the VA Rehabilitation 
service and by D. T. R., M.D. In February 1996, the veteran 
underwent a functional evaluation by B. J. E, M.D., for his 
employer, Lear-Siegler. Those evaluations showed that the 
veteran was limited in the amount he could lift and the 
length of time he could be on his feet and that he was 
severely restricted or unable to squat, crawl, climb, bend, 
or reach. However, they did not show that he was 
unemployable. In fact, Dr. E. found that the veteran was able 
to sit for 8 hours during the day and could perform light 
duty, such as repetitive action involving simple grasping; 
pushing and pulling of arm controls, and fine manipulation. 
Indeed, Dr. E. reported that the veteran had no restrictions 
of activities involving unprotected heights; being around 
moving machinery; exposure to marked changes in temperature 
and humidity; driving automotive equipment; and/or being 
exposed to dust, fumes, or gases. Thus, while the veteran was 
significantly impaired as indicated by his 70 percent 
disability evaluation, the preponderance of the evidence 
suggested that he was employable. In this regard, it must be 
emphasized that a high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment. Van 
Hoose.

The veteran contends that even if he was employable from 
January 1991 through March 1996, his employment was sporadic 
and marginal in nature. He states that he was unable to earn 
a living wage, as evidenced by the fact that his earnings 
were consistently below the poverty line for a single person 
under 65 years of age. He had no income from earnings in 1991 
and 1993 and less than $1500.00 in 1992. However, his annual 
earnings for 1994 and 1995 were above the poverty level for a 
singe person. In July 2003 and February 2004 Mr. B. noted 
that from 1994 through 1996, the veteran lived with his 
parents, a time when neither of his parents were employed. 
Thus, Mr. B. concluded that the veteran's earnings supported 
a family of three, not just the veteran, and that his 
earnings were, in fact, below the poverty level. That 
conclusion was essentially supported by the veteran's mother 
who indicated that from 1991 through 1995, the veteran lived 
with her and his father and that he helped with bills and 
other household expenses necessary to live. She reported that 
she was taking care of the veteran's father and unable to 
work and Mr. B. reported that neither of the parents worked. 

Despite the reports from Mr. B. and the veteran's mother, 
more contemporaneous evidence, such as a July 1993 VA 
counseling note from the VA Vocational Rehabilitation 
service, show that the veteran's sole income was $151.00 per 
month in VA compensation and that he was dependent on his 
parents for his living needs. It is unclear how he could have 
helped with bills from 1991 through 1993, let alone cared for 
himself, when his income was $151.00 per month. Therefore, 
the Board finds the more contemporaneous evidence from July 
1993 more credible as to his living situation. Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative weight than history as reported by the 
veteran). That is, he depended on his parents to help with 
his expenses, not the other way around. He was considered a 
single person for the purpose of assessing whether or not his 
income was above the poverty level. Accordingly, the Board 
finds that for the years 1994 and 1995, his income was above 
the poverty level and associated with substantially gainful 
employment.

The next consideration is whether the veteran's employment 
from 1991 through 1993 and in 1996 constituted marginal 
employment. Although his annual earnings were below the 
poverty level, the preponderance of the competent evidence of 
record shows that he was capable of substantially gainful 
employment albeit with light duty or of a sedentary nature. 
In this regard, the veteran is certainly intellectually 
capable. During his video conference, he testified that had 
one year of college education in human resources, and on his 
resume, he reported extensive education in military supply 
systems and the handling, transportation and control of 
hazardous materials. He also reported proficiency on six 
different types of computer systems. Furthermore, 
psychological testing by M. L. B., Ph.D., in November 1993 
revealed that the veteran should be able to handle further 
education to a level at least comparable to a four year 
college degree, provided that he do brief remedial work to 
brush up on mathematics. Dr. B. stated that the veteran would 
likely succeed in further education for occupations that 
combine realistic with investigative components with 
scientific facets such as electronics, medical, or 
environmental conservation engineer or technician. In July 
1995, K. F., D.O., agreed that judging by his educational 
experiences, the veteran seemed to be quite capable. 

Finally, the veteran argues that while self-employed as a 
handyman/carpenter/cabinet maker, he was effectively in a 
sheltered environment, that is, a family business. As such, 
he contends that even if his income exceeded the poverty 
rate, he was marginally employed. 38 C.F.R. § 4.16(b). The 
Board finds such an argument unavailing. Even if he could no 
longer perform heavy physical labor, such as unloading 
trucks, the veteran reportedly went to work for himself so 
that he could work at his own pace, rather than subject 
himself to the restrictions imposed by an eight hour day. 
Transcript of August 2008 hearing at page 5. To now claim 
that such employment constituted a protected family business 
or sheltered environment is incongruous. He cannot have it 
both ways. As a lone entrepreneur, he is solely responsible 
for the success of the business. He does not enjoy the 
protection, assistance, or tolerance of relatives as might be 
found in a family business. Therefore, it cannot be said that 
from 1991 through his initial employment by Lear-Siegler in 
1994, he was marginally employed because he was in a family 
business or a sheltered environment. 

Based on the veteran's work history, education, and training 
for the period from 1991 through April 1994 and in 1996, the 
Board finds that although he earned less than the poverty 
level for a single person, he was not precluded from securing 
substantially gainful employment.

Because the preponderance of the evidence shows that veteran 
was not terminated from employment due to service-connected 
disability during the period from January 28, 1991 through 
March 29, 1996 and because he did not receive special 
accommodations or have to settle for marginal employment 
during that time, the Board finds that he was capable of 
substantially gainful employment. Therefore, he does not meet 
or more nearly approximate the criteria for an effective date 
earlier than March 30, 1996 for the assignment of his TDIU. 
Accordingly, the appeal is denied.

In arriving at this decision, the Board notes the 
representative contentions that VA has not identified 
specific types of substantially gainful employment which the 
veteran might perform. However, the law does not require the 
Board to identify particular types of employment suitable for 
the veteran. Rather, the Board must determine whether the 
veteran's service-connected disabilities preclude him from 
securing or following substantially gainful employment. 
Therefore, any failure to discuss specific types of 
substantially gainful employment is of no force or effect in 
arriving at a determination in his case


ORDER

Entitlement to an effective date prior to March 30, 1996 for 
a TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


